Citation Nr: 1746019	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-30 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating for cervical degenerative disc disease higher than 10 percent prior to August 31, 2015; and higher than 20 percent thereafter. 

2.  Entitlement to an initial disability rating higher than 10 percent for lumbar degenerative disc disease. 

3.  Entitlement to an initial disability rating higher than 60 percent for Hashimoto's thyroiditis. 

4.  Entitlement to an effective date prior to August 31, 2015, for the grant of service connection for neurogenic bladder. 

5.  Entitlement to an effective date prior to August 31, 2015, for the grant of service connection for right upper extremity radiculopathy. 

6.  Entitlement to an effective date prior to August 31, 2015, for the grant of service connection for left upper extremity radiculopathy. 

7.  Entitlement to an effective date prior to August 31, 2015, for the grant of service connection for scar, status post bunionectomy, right foot. 

8.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION
The Veteran served on active duty from May 1999 to December 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by a Department of Veterans Affairs (VA) Regional Office (RO); which granted service connection for service connection for lumbar degenerative disc disease, service connection for cervical degenerative disc disease, and service connection for Hashimoto's thyroiditis; each with a 10 percent rating effective December 13, 2009.  In this regard the Board notes that other decisions were issued in the April 2010 adjudication, to which the Veteran disagreed, and for which the RO issued a statement of the case (SOC) in August 2013; however, the Veteran restricted his ensuing substantial appeal to the propriety of the initially assigned ratings for his service-connected cervical spine, lumbar spine, and thyroid disabilities, only.  See Veteran's October 2013 substantial appeal/Form 9.

In a rating decision dated in August 2013, the RO increased the rating for the Veteran's service-connected Hashimoto's thyroiditis disability to 60 percent effective December 13, 2009.

In a rating decision dated in March 2016, the RO, in pertinent part, increased the rating for the Veteran's service-connected cervical degenerative disc disease disability to 20 percent effective August 31, 2015; and granted service connection for neurogenic bladder, right upper extremity radiculopathy, left upper extremity radiculopathy, and right foot status post bunionectomy scar; each effective August 31, 2015.  

In July 2016, the RO certified the issues of higher initial ratings for service-connected cervical degenerative disc disease, lumbar degenerative disc disease, and Hashimoto's thyroiditis to the Board.

In September 2016, the Veteran filed a notice of disagreement (NOD) regarding the August 31, 2015 effective date for the 20 percent rating for his service-connected cervical degenerative disc disease disability; and the August 31, 2015 effective date of the grant of service connection for neurogenic bladder, right upper extremity radiculopathy, left upper extremity radiculopathy, and right foot status post bunionectomy scar.  

The Board notes that it already has jurisdiction over the effective date of the 20 percent increase for the Veteran's cervical degenerative disc disease disability by way of the Veteran's October 2013 perfected appeal for a higher initial rating for his cervical spine disability.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  As for the other four earlier effective date appeals in the Veteran's September 2016 NOD, they are shown on the title page and are being remanded (below) as required by 38 C.F.R. § 19.9(c).

Finally, the issue of TDIU was also denied in the March 2016 rating decision.  Although not certified to the Board, the Veteran has raised this issue in conjunction with his perfected claims for an increased rating.  Thus, a separate notice of disagreement and appeal are not necessary.  Therefore, the Board takes jurisdiction over this matter as shown on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before a decision on the claims can be reached the following additional development is needed.

Cervical and Lumbar Spine 

Review of the record reveals that the Veteran last underwent VA cervical and lumbar spine examinations in November 2015; however, those examinations were not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  See also Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017), providing that the examiner should "estimate the functional loss that would occur during flares."  In accordance with 38 C.F.R. § 3.326(a), the Veteran should be afforded new spine examinations.  

Bladder; Bilateral Upper Extremity Radiculopathy; Right Foot Scar

In a rating decision dated in March 2016, the RO granted service connection for neurogenic bladder, right upper extremity radiculopathy, left upper extremity radiculopathy, and right foot status post bunionectomy scar; each effective August 31, 2015, and in September 2016, the Veteran filed an NOD for an earlier effective date for each of these newly service-connected disabilities.  In a letter to the Veteran dated in October 2016, the RO acknowledged receipt of the Veteran's September 2016 NOD and advised the Veteran that it was looking into the matter.

Although the RO appears to be working on these issues, an SOC has yet to be issued.  Accordingly, the Veteran must be issued an SOC in order to permit him to perfect his appeal for an earlier effective date.  See 38 C.F.R. § 19.9(c); Manlicon v. West, 12 Vet. App. 238 (1999) (holding that where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC).  

Thyroid   

The Veteran's Hashimoto's thyroiditis disability has been rated under the hypothyroidism provisions of Diagnostic Code 7903 throughout the appeal period, which provides for a 60 percent whenever there is muscular weakness, mental disturbance, and weight gain.  38 C.F.R. § 4.119.  The highest rating of 100 percent is warranted if there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.

Service treatment records (STRs) advise of cold intolerance (see STR dated September 3, 2004) and "consistent HI BP" (see STR dated March 23, 2006); and in October 2013 the Veteran complained of "frequent muscular weakness" in his arms and legs, frequent numbing and total loss of sensation in his arms and hands, daily bouts of sleepiness, and mental impairment.  See Veteran's October 2013 substantive appeal/Form 9.  

On VA examination in November 2015, the examiner noted the Veteran's complaints of sleepiness, and that the Veteran was on continuous medication; and reported that the Veteran's heart rate was 73, that his blood pressure was 125/91, and that his deep tendon reflexes were either normal or hyperactive.  She did not, however, say whether she checked for cold intolerance or muscular weakness.  She also did not conduct any laboratory or imaging tests (see examination report, pp. 4-5), which is significant given the Veteran's consistently high blood pressure during service and the episode of bradycardia after service.  See VA medical record dated April 19, 2013, which reads "cardiac rhythm showed sinus bradycardia."  In accordance with 38 C.F.R. § 3.326 the Veteran should therefore be afforded a new examination. 

TDIU

Finally, as the issue of TDIU is intertwined with the pending appeals for a higher rating for the Veteran's service-connected disabilities, the TDIU claim is therefore also remanded.

Records

On remand, the claims file should be updated with VA treatment records dated after July 2016.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's VA treatment records dated after July 2016 with the claims file.  

2.  Furnish the Veteran an SOC on the issue of an effective date prior to August 31, 2015, for the grant of service connection for neurogenic bladder, right upper extremity radiculopathy, left upper extremity radiculopathy, and right foot status post bunionectomy scar.  The Veteran must be informed that in order to perfect an appeal on these issues, he must timely file a substantive appeal, following the issuance of the SOC.  If the appeal is perfected, and after any further action deemed warranted, certify the matter to the Board.

3.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected cervical and lumbar spine disabilities.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document these in the examination report.

The examiner should specifically test for pain on both active and passive motion, in weight bearing and nonweight-bearing.  

The examiner should also estimate the functional loss that would occur during flares.

The examiner should also comment on the impact of the Veteran's service-connected cervical and lumbar spine disabilities, separately and in combination, on his activities of daily living and occupational functioning.

If any of these assessments cannot be accomplished, it should be explained why.

A complete rationale should be provided for all opinions reached.

4.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected Hashimoto's thyroiditis disability.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran (to include the Veteran's mental state and any involuntary weight gain), and document these in the examination report. 

The examiner is then requested to test the Veteran for muscular weakness, cold intolerance, cardiovascular involvement, and bradycardia, and provide respective findings in the examination report.  In order to ascertain whether there is cardiovascular involvement, or bradycardia, radiologic testing should be done.  

5.  Finally, re-adjudicate the three increased rating claims and the intertwined claim for TDIU.  If any benefit sought is not resolved to the Veteran's satisfaction, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

